Me. Justice Harlan,
after stating the facts as above reported, delivered the opinion of the court.
'As in the other cases just decided, the plaintiff’s right to recover depended upon the validity of the order made by the Secretary of the Interior directing the 'withdrawal from sale or entry under the preemption and homestead laws of the United States of the odd-numbered sections of land within the indemnity limits of the Northern Pacific Railroad Company as defined by its map of definite location.' The order was based wholly upon the filing and acceptance of' that map, and in advance of any selection based on ascertained losses of distinct tracts in the place limits.
For the reasons stated in Hewitt v. Schultz, such order must be regarded as not authorized by the act of July 2,1864, under which the railroad company and its grantee claimed title; and *185upon that ground the judgment of the Supreme Court of the State of "Washington must be and is

Affirmed.

IVf-R.. Justice White concurred in the result.
Me. Justice Bee wee and Me. Justice Shieas dissented.